05/10/2022


         IN THE SUPREME COURT OF THE STATE OF MONTANA
                          DA 22-0229
                                                                               Case Number: DA 22-0229




 SISTER MARY JO MCDONALD, LORI MALONEY, FRITZ DAILY, BOB BROWN,
  DOROTHY BRADLEY, VERNON FINLEY, MAE NAN ELLINGSON; AND THE
              LEAGUE OF WOMEN VOTERS OF MONTANA,

                                                   Plaintiffs and Appellees,
                                     V.


           CHRISTI JACOBSEN, MONTANA SECRETARY OF STATE,

                                                 Defendant and Appellant.

          On Appeal from the Montana Second Judicial District Court,
               Butte-Silver Bow County, Cause No. DV-21-120
                   The Honorable Peter Ohman, Presiding


                                  ORDER



     Upon consideration of the Appellant’s opposed motion to file an

overlength Motion to Disqualify, and good cause appearing,

     IT IS HEREBY ORDERED that the Appellant’s motion is granted,

and Appellant may file a Motion to Disqualify up to a limit of 4,000 words.




                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                          May 10 2022